Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David E. Hill appeals the district court’s order dismissing his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), action without prejudice, and the court’s subsequent order denying Hill’s Fed.R.Civ.P. 59(e) motion to alter or amend that judgment and to *147amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hill v. Wilkinson, No. 2:13-cv-00127-RAJ-DEM (E.D.Va. Feb. 3, 2014 & Sept. 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.